Case 1:16-cr-00227-TWP-DML Document 65 Filed 01/04/21 Page 1 of 1 PageID #: 197




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                                )
                                                          )
                                  Plaintiff,              )
                                                          )
                             v.                           )     No. 1:16-cr-00227-TWP-DML
                                                          )
 DARRIAN BUNCH,                                           ) -01
                                                          )
                                  Defendant.              )

                     ORDER ADOPTING REPORT AND RECOMMENDATION


         On December 14, 2020, the Magistrate Judge submitted his Report and Recommendation regarding

 the United States Probation Office's Petition for Warrant or Summons for Offender Under Supervision

 (Dkt. 63). The parties were afforded due opportunity pursuant to statute and the rules of this Court to file

 objections; none were filed. The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.


         IT IS SO ORDERED.

        Date:     1/4/2021




 Distribution:

 Harold Samuel Ansell
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sam.ansell@fd.org

 Jeffrey D. Preston
 UNITED STATES ATTORNEY'S OFFICE
 jeffrey.preston@usdoj.gov
